                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     DIANA HAUCK, et al.,                               Case No. 18-CV-00447-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                         ORDER GRANTING AMD’S MOTION
                                                                                            TO DISMISS PLAINTIFFS’ SECOND
                                  14             v.                                         CONSOLIDATED AMENDED
                                                                                            COMPLAINT WITH PREJUDICE
                                  15     ADVANCED MICRO DEVICES, INC.,
                                                                                            Re: Dkt. No. 97
                                  16                    Defendant.

                                  17

                                  18          Plaintiffs Diana Hauck, Shon Elliott, Michael Garcia, JoAnn Martinelli, Benjamin Pollack,

                                  19   Jonathan Caskey-Medina (collectively, “Plaintiffs”) bring suit individually and on behalf of

                                  20   various putative classes against Defendant Advanced Micro Devices, Inc. (“AMD”). Plaintiffs

                                  21   assert claims relating to AMD’s manufacture and sale of central processing units (“CPUs” or

                                  22   “processors”) that purportedly contain cybersecurity flaws. The parties elected to litigate through

                                  23   summary judgment eight claims, seven of which Plaintiffs reallege in the second consolidated

                                  24   amended complaint (“SCAC”). Before the Court is AMD’s motion to dismiss those seven claims.

                                  25   Having considered the parties’ submissions, the relevant law, and the record in this case, the Court

                                  26   GRANTS AMD’s motion to dismiss with prejudice all seven of Plaintiffs’ claims.

                                  27
                                                                                        1
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                       I.      BACKGROUND
                                   1
                                            A. Factual Background
                                   2
                                               AMD designs, manufactures, sells, and distributes central processing units (“CPUs” or
                                   3
                                       “processors”). See ECF No. 95 (“SCAC”) ¶ 34. AMD’s processors are incorporated into end-
                                   4
                                       consumer products such as computers and servers, and are also sold as stand-alone items. Id. at ¶
                                   5
                                       39. Plaintiffs all purchased AMD’s processors either in end-consumer products or as stand-alone
                                   6
                                       items. Id. at ¶¶ 8–33.
                                   7
                                               CPU speed is an element of a consumer’s decision to purchase a processor, as sufficient
                                   8
                                       processing speed is necessary to effectively operate a computer’s software programs and
                                   9
                                       hardware. Id. at ¶ 63. CPU speed is measured in terms of clock speed—the greater the clock
                                  10
                                       speed, the greater the CPU’s processing speed. Id. at ¶ 64. Broadly, to increase clock speed,
                                  11
                                       modern processors usually implement techniques called branch prediction, speculative execution,
                                  12
Northern District of California




                                       and caches. Id. at ¶¶ 53–60. AMD’s implementation of these three techniques in the
 United States District Court




                                  13
                                       microarchitecture of its products exposes users to “security vulnerabilities.” Id. at ¶ 61.
                                  14
                                               In a section of the SCAC called “The Defect Explained,” Plaintiffs allege that “AMD’s use
                                  15
                                       of branch prediction, speculative execution, and caches in its CPU designs . . . created an inherent
                                  16
                                       defect in the CPU that compromised consumers’ most sensitive information.” Id. at ¶ 107.
                                  17
                                               In June 2017, a third party, Google Project Zero, disclosed to AMD the existence of a
                                  18
                                       vulnerability that attackers could use to exploit AMD’s processors. Id. at ¶ 163. “Mis-speculation
                                  19
                                       is a normal function of the CPU when its branch predictor has incorrectly ‘guessed’ the next
                                  20
                                       instructions the CPU needs to execute and the CPU speculatively executes instructions down the
                                  21
                                       mispredicted path.” Id. at ¶ 113. Plaintiffs describe the vulnerability that Google Project Zero
                                  22
                                       disclosed to AMD in June 2017 as: “both the speculative execution process and the branch
                                  23
                                       predictor in AMD’s CPUs can be coerced by an attacker to speculatively execute unnecessary
                                  24
                                       instructions hand-picked by the attacker, leading to intentional mis-speculation.” Id. at ¶¶ 113,
                                  25
                                       163. Id. An attacker can use such intentional mis-speculation to reveal a CPU user’s personal
                                  26
                                       information. Id. at ¶¶ 113–14. Beginning on January 2, 2018, journalists published articles that
                                  27
                                                                                         2
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   disclosed to the public that the mis-speculation vulnerability could exploit AMD’s processors, as

                                   2   well as processors manufactured by other companies, including Intel. Id. at ¶¶ 161–62.

                                   3          In Plaintiffs’ consolidated amended complaint (“CAC”), Plaintiffs referred to this mis-

                                   4   speculation vulnerability as Spectre. The CAC described Spectre as: “To exploit a high-speed

                                   5   CPU’s speculative execution capability, an attacker writes a piece of malicious code that causes

                                   6   the processor to ‘mispredict’ the result of a branch instruction, inducing the CPU to speculatively

                                   7   execute instructions that it otherwise would not execute.” ECF No. 53 at ¶ 14. The CAC further

                                   8   alleged, “It is these speculative instructions, executed on the mispredicted path, that leak the

                                   9   information that the attacker is then able to recover.” Id. The CAC stated that Google Project

                                  10   Zero disclosed Spectre to AMD in June 2017 and that journalists disclosed Spectre to the public

                                  11   beginning on January 2, 2018. Id. at 17, ¶¶ 84. Plaintiffs’ CAC defined the Defect as “20 years

                                  12   [of] serious security vulnerabilities,” id. at ¶ 1, but then referred to Spectre as the Defect. For
Northern District of California
 United States District Court




                                  13   example, Plaintiffs alleged that “Defendant knowingly sold or leased a defective product without

                                  14   informing customers about the Spectre Defect.” Id. at ¶ 484. As discussed below, Plaintiffs’

                                  15   SCAC deletes all mention of the name Spectre, but continues to describe the mis-speculation

                                  16   vulnerability in terms identical to the CAC’s description of Spectre.

                                  17          Later in January 2018, operating system companies, including Microsoft, released security

                                  18   “patches” intended to mitigate the mis-speculation vulnerability. Id. at ¶¶ 160, 165. Plaintiffs do

                                  19   not allege that AMD developed or released any anti-Spectre patches. These third-party patches

                                  20   can slow down a CPU’s processing speed. Id. at ¶¶ 171–72. For example, Plaintiff Diana Hauck

                                  21   alleges that she installed a patch after learning about the mis-speculation vulnerability, but her

                                  22   “processor no longer could achieve its advertised performance level, and her computer frequently

                                  23   crashed, sometimes several times per day.” Id. at ¶ 10.

                                  24          Plaintiffs seek to represent a Nationwide Class of “[a]ll persons that purchased or leased

                                  25   one or more AMD processors, or one or more devices containing an AMD processor in the United

                                  26   States within the applicable statute of limitations.” Id. at ¶ 193. Plaintiffs also seek to represent

                                  27
                                                                                          3
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   various state classes. Id.

                                   2      B. Procedural History
                                   3          On January 1, 2018, Plaintiffs filed this action. ECF No. 1. On April 9, 2018, this case

                                   4   was consolidated with and related to two later-filed cases. ECF No. 37. On May 23, 2018, the

                                   5   Court ordered Plaintiffs to file a consolidated amended complaint (“CAC”) and ordered each side

                                   6   to select four causes of action to litigate through summary judgment. ECF No. 50.

                                   7          On June 13, 2018, Plaintiffs filed the CAC. ECF No. 53. In the CAC, Plaintiffs alleged 25

                                   8   causes of action, all relating to the alleged harm suffered by the named Plaintiffs and the putative

                                   9   classes in purchasing AMD chips or products containing them. In brief, Plaintiffs alleged that

                                  10   AMD’s implementation of branch prediction and speculative execution in its processors exposes

                                  11   users to the Spectre vulnerability, which Google Project Zero disclosed to AMD in June 2017 and

                                  12   journalists disclosed to the public on January 2, 2018. CAC ¶¶ 17, 58, 67, 84. Plaintiffs defined
Northern District of California
 United States District Court




                                  13   Spectre as: “To exploit a high-speed CPU’s speculative execution capability, an attacker writes a

                                  14   piece of malicious code that causes the processor to ‘mispredict’ the result of a branch instruction,

                                  15   inducing the CPU to speculatively execute instructions that it otherwise would not execute.” Id. at

                                  16   ¶ 14. Plaintiffs further alleged, “It is these speculative instructions, executed on the mispredicted

                                  17   path, that leak the information that the attacker is then able to recover. Id. Plaintiffs claimed that

                                  18   had they known about Spectre, they would not have purchased the computers or chips or would

                                  19   have paid less for them. Id. at ¶¶ 21–26. Plaintiffs also claimed that third-party patches to fix

                                  20   Spectre—patches that AMD did not develop or release—reduce processing speed. Id. at ¶ 19.

                                  21          Plaintiffs elected to litigate four causes of action through summary judgment: (1) Count

                                  22   III—violation of California’s Unfair Competition Law (“UCL”) for unfair business practices, Cal.

                                  23   Bus. & Prof. Code § 17200 et seq., id.; (2) Count V—fraud by omission, id.; (3) Count XI—

                                  24   violation of Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), Fla. Stat. § 501.201,

                                  25   et seq., id.; and (4) Count XIX—violation of the Massachusetts Consumer Protection Act

                                  26   (“MCPA”), Mass. Gen. Laws ch. 93A § 1, et seq., id. ECF No. 54.

                                  27
                                                                                          4
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1          AMD also selected four causes of action to litigate through summary judgment: (1) Count

                                   2   VII—breach of express warranty based on representations, Cal. Comm. Code § 2313, id.; (2)

                                   3   Count VIII—breach of implied warranty, Cal Comm. Code §§ 2314-15, id.; (3) Count X—

                                   4   negligence, id.; and (4) Count XVII—warranty against redhibitory defects, La. Civ. Code Ann.

                                   5   Art. 2520, 2524, id. ECF No. 61.

                                   6          On July 13, 2018, AMD filed a motion to dismiss the CAC. ECF No. 64. AMD sought to

                                   7   dismiss seven of Plaintiffs’ eight claims that the parties had elected to litigate through summary

                                   8   judgment. Id. On September 4, 2018, Plaintiffs filed their opposition. ECF No. 73. AMD replied

                                   9   on September 25, 2018. ECF No. 75. On September 4, 2018, Plaintiff Jonathan Caskey-Medina

                                  10   voluntarily dismissed without prejudice Count XIX, the MCPA claim. ECF No. 72. AMD also

                                  11   requested that the Court take judicial notice of two documents, ECF No. 65, a request Plaintiffs

                                  12   opposed. ECF No. 74.
Northern District of California
 United States District Court




                                  13          On October 29, 2018, the Court granted in part, denied in part, and denied in part as moot

                                  14   AMD’s motion to dismiss. ECF No. 88 (“MTD Order”). The Court denied without prejudice

                                  15   AMD’s motion to dismiss Count IV because the parties had not elected to litigate Count IV. Id. at

                                  16   7. The Court also denied as moot AMD’s motion to dismiss Count XIX, the MCPA claim,

                                  17   because Caskey-Medina—the only Massachusetts plaintiff—had voluntarily dismissed the MCPA

                                  18   claim without prejudice. Id. The Court also denied as moot AMD’s request for judicial notice of

                                  19   two documents because the Court’s order did not rely on either document. Id. at 5.

                                  20          The Court dismissed the remainder of Plaintiffs’ claims without prejudice. First, the Court

                                  21   dismissed Plaintiffs’ FDUTPA fraud claim because Plaintiffs’ definitions of “the Defect” failed to

                                  22   satisfy the heightened pleading standard of Federal Rule of Civil Procedure 9(b). Id. at 7–10.

                                  23   Plaintiffs’ CAC defined the Defect as “20 years [of] serious security vulnerabilities,” CAC at ¶ 1,

                                  24   but then referred to Spectre—the mis-speculation vulnerability that Google Project Zero disclosed

                                  25   to AMD in June 2017 and that journalists disclosed to the public on January 2, 2018—as the

                                  26   Defect. For example, Plaintiffs alleged that “Defendant knowingly sold or leased a defective

                                  27
                                                                                         5
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   product without informing customers about the Spectre Defect.” Id. at ¶ 484. Then, in Plaintiffs’

                                   2   opposition to AMD’s motion to dismiss, Plaintiffs claimed that the Defect was not Spectre, but

                                   3   rather “the security vulnerabilities created by AMD’s design.” ECF No. 73 at 1. However, as the

                                   4   Court explained, “Plaintiffs fail[ed] to identify what security vulnerabilities affected AMD’s

                                   5   processors for the last 20 years other than Spectre and fail[ed] to explain how AMD’s design

                                   6   created those vulnerabilities.” MTD Order at 9 (emphasis added). Thus, the Court concluded that

                                   7   “[g]iven Plaintiffs’ vague and inconsistent definitions of Defect, AMD can hardly be expected to

                                   8   know exactly what the contents of its alleged misrepresentations are.” Id. The Court concluded

                                   9   that Plaintiffs’ affirmative misrepresentations claim also failed because Plaintiffs failed to plead

                                  10   why AMD’s statements about its processors’ clock speed were false when made. Id. at 9–10.

                                  11            Second, the Court dismissed Plaintiffs’ claim for fraud by omission because Plaintiffs did

                                  12   not allege that AMD knew about any security vulnerability before Plaintiffs purchased the AMD
Northern District of California
 United States District Court




                                  13   processors. Id. at 11. Plaintiffs relied on “vague, sweeping statements about industry research and

                                  14   general knowledge garnered from conferences,” which was insufficient to allege AMD’s

                                  15   knowledge of any security vulnerability in AMD’s processors. Id. Plaintiffs alleged only that

                                  16   Google Project Zero disclosed Spectre to AMD in June 2017, after Plaintiffs purchased their

                                  17   processors. Id. In addition, the Court explained that given Plaintiffs’ “multiple definitions” of the

                                  18   Defect, “AMD cannot meaningfully respond to accusations that it omitted information about the

                                  19   Defect because AMD does not know what the Defect is.” Id.

                                  20            Third, the Court dismissed Plaintiffs’ California claim for breach of express warranty

                                  21   because Plaintiffs failed to plead the exact terms of the warranty and failed to plead harm. Id. at

                                  22   12–14.

                                  23            Fourth, the Court dismissed Plaintiffs’ California claims for breach of the implied warranty

                                  24   of merchantability and breach of the implied warranty of fitness for a particular purpose because

                                  25   Plaintiffs failed to plead that any security vulnerability compromised the basic functionality of

                                  26   AMD’s processors and failed to plead that Plaintiffs purchased the processors for a particular

                                  27
                                                                                         6
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   purpose. Id. at 14–17.

                                   2          Fifth, the Court dismissed Plaintiffs’ Louisiana redhibition claim because Hauck, the sole

                                   3   Louisiana plaintiff, made only conclusory allegations parroting the elements of a redhibition

                                   4   claim. Id. at 17–18.

                                   5          Sixth, the Court dismissed Plaintiffs’ California negligence claim for failure to adequately

                                   6   allege property damage. Id. at 18–20.

                                   7          The Court gave Plaintiffs leave to amend the claims dismissed in the order. Id. at 20. The

                                   8   Court informed Plaintiffs that “failure to cure the deficiencies identified in this Order will result in

                                   9   dismissal with prejudice of the claims dismissed in this Order.” Id.

                                  10          On November 9, 2018, AMD filed a motion to stay discovery until Plaintiffs’ pleadings

                                  11   survived a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). ECF No. 90. On

                                  12   November 14, 2018, the Court sua sponte stayed discovery pending the Court’s ruling on AMD’s
Northern District of California
 United States District Court




                                  13   instant motion to dismiss. ECF No. 93.

                                  14          On December 6, 2018, Plaintiffs filed the second consolidated amended complaint

                                  15   (“SCAC”). ECF No. 95. The SCAC spans 121 pages and includes 24 causes of action. Id.

                                  16   Plaintiffs no longer bring a cause of action for negligence, one of the eight causes of action the

                                  17   parties originally elected to litigate through summary judgment. Id. at ¶ 569. Accordingly, the

                                  18   parties are now litigating seven causes of action through summary judgment. As explained in

                                  19   more detail below, the SCAC refers generally to the Spectre mis-speculation vulnerability that

                                  20   Google Project Zero disclosed to AMD in June 2017 and that journalists disclosed to the public

                                  21   beginning on January 2, 2018, but conspicuously avoids using the term “Spectre.”

                                  22          On January 3, 2019, AMD filed a motion to dismiss the SCAC. ECF No. 97 (“Mot.”).

                                  23   AMD moves to dismiss the remaining seven causes of action that the parties are litigating to

                                  24   summary judgment: (1) Count III for unfair practices under the UCL; (2) Count V for fraud by

                                  25   omission; (3) Count VII for breach of express warranty; (4) Count VIII for breach of the implied

                                  26   warranty of merchantability; (5) Count XI for violation of FDUTPA; (6) Count XVII for

                                  27
                                                                                          7
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   redhibition; and (7) Count XIX for violation of the MCPA.

                                   2            On January 24, 2019, Plaintiffs filed their opposition. ECF No. 101 (“Opp.”). On

                                   3   February 7, 2019, AMD replied. ECF No. 104 (“Reply”).

                                   4            AMD also asks the Court to take judicial notice of nine documents. ECF No. 98.

                                   5   Plaintiffs oppose AMD’s request in part, and themselves ask the Court to take judicial notice of

                                   6   one document. ECF No. 102. In its ruling on the motion to dismiss, the Court has not relied upon

                                   7   any of the documents in either AMD’s request for judicial notice or Plaintiffs’ request for judicial

                                   8   notice. Therefore, the Court denies as moot AMD’s and Plaintiffs’ requests for judicial notice.

                                   9   II.      LEGAL STANDARD
                                  10         A. Motion to Dismiss Under Federal Rule of Civil Procedure 12(b)(6)

                                  11            Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a

                                  12   short and plain statement of the claim showing that the pleader is entitled to relief.” A complaint
Northern District of California
 United States District Court




                                  13   that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil Procedure

                                  14   12(b)(6). The U.S. Supreme Court has held that Rule 8(a) requires a plaintiff to plead “enough

                                  15   facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

                                  16   544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that

                                  17   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  18   alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a

                                  19   probability requirement, but it asks for more than a sheer possibility that a defendant has acted

                                  20   unlawfully.” Id. (internal quotation marks omitted). For purposes of ruling on a Rule 12(b)(6)

                                  21   motion, the Court “accept[s] factual allegations in the complaint as true and construe[s] the

                                  22   pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire &

                                  23   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                  24            The Court, however, need not accept as true allegations contradicted by judicially

                                  25   noticeable facts, see Schwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look

                                  26   beyond the plaintiff’s complaint to matters of public record” without converting the Rule 12(b)(6)

                                  27
                                                                                          8
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   motion into a motion for summary judgment, Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.

                                   2   1995). Nor must the Court “assume the truth of legal conclusions merely because they are cast in

                                   3   the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per

                                   4   curiam) (internal quotation marks omitted). Mere “conclusory allegations of law and unwarranted

                                   5   inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183

                                   6   (9th Cir. 2004).

                                   7      B. Motion to Dismiss Under Federal Rule of Civil Procedure 9(b)

                                   8          Claims sounding in fraud are subject to the heightened pleading requirements of Federal

                                   9   Rule of Civil Procedure 9(b). Bly-Magee v. California, 236 F.3d 1014, 1018 (9th Cir. 2001).

                                  10   Under the federal rules, a plaintiff alleging fraud “must state with particularity the circumstances

                                  11   constituting fraud.” Fed. R. Civ. P. 9(b). To satisfy this standard, the allegations must be

                                  12   “specific enough to give defendants notice of the particular misconduct which is alleged to
Northern District of California
 United States District Court




                                  13   constitute the fraud charged so that they can defend against the charge and not just deny that they

                                  14   have done anything wrong.” Semegen v. Weidner, 780 F.2d 727, 731 (9th Cir. 1985). Thus,

                                  15   claims sounding in fraud must allege “an account of the time, place, and specific content of the

                                  16   false representations as well as the identities of the parties to the misrepresentations.” Swartz v.

                                  17   KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007). In other words, “[a]verments of fraud must be

                                  18   accompanied by ‘the who, what, when, where, and how’ of the misconduct charged.” Vess v.

                                  19   Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003) (citation omitted). The plaintiff must

                                  20   also plead facts explaining why the statement was false when it was made. See In re GlenFed,

                                  21   Inc. Sec. Litig., 42 F.3d 1541, 1549 (9th Cir. 1994) (en banc), superseded by statute on other

                                  22   grounds as stated in Marksman Partners, L.P. v. Chantal Pharm. Corp., 927 F. Supp. 1297 (C.D.

                                  23   Cal. 1996).

                                  24          “When an entire complaint … is grounded in fraud and its allegations fail to satisfy the

                                  25   heightened pleading requirements of Rule 9(b), a district court may dismiss the complaint . . .

                                  26   .” Vess, 317 F.3d at 1107. The Ninth Circuit has recognized that “it is established law in this and

                                  27
                                                                                          9
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   other circuits that such dismissals are appropriate,” even though “there is no explicit basis in the

                                   2   text of the federal rules for the dismissal of a complaint for failure to satisfy 9(b).” Id. A motion

                                   3   to dismiss a complaint “under Rule 9(b) for failure to plead with particularity is the functional

                                   4   equivalent of a motion to dismiss under Rule 12(b)(6) for failure to state a claim.” Id.

                                   5             C. Leave to Amend

                                   6             If the Court determines that a complaint should be dismissed, it must then decide whether

                                   7   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to

                                   8   amend “shall be freely given when justice so requires,” bearing in mind “the underlying purpose

                                   9   of Rule 15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.”

                                  10   Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation

                                  11   marks omitted). When dismissing a complaint for failure to state a claim, “a district court should

                                  12   grant leave to amend even if no request to amend the pleading was made, unless it determines that
Northern District of California
 United States District Court




                                  13   the pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  14   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                  15   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  16   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                  17   (9th Cir. 2008).

                                  18   III.      DISCUSSION
                                  19             AMD’s motion to dismiss challenges the following claims in Plaintiffs’ SCAC: (1) Count

                                  20   III for unfair practices under California’s UCL; (2) Count V for fraud by omission; (3) Count VII

                                  21   for breach of express warranty; (4) Count VIII for breach of the implied warranty of

                                  22   merchantability; (5) Count XI for violation of FDUTPA; (6) Count XVII for redhibition; and (7)

                                  23   Count XIX for violation of the MCPA. At a high level, the claims fall into three buckets: fraud

                                  24   claims, warranty claims, and the Louisiana redhibition claim.

                                  25          A. Plaintiffs’ Failure to Define the Defect

                                  26             The Court first discusses Plaintiffs’ continued failure to define “the Defect.” The Court’s

                                  27
                                                                                            10
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   previous order dismissing Plaintiffs’ CAC explained that “[g]iven Plaintiffs’ vague and

                                   2   inconsistent definitions of Defect, AMD can hardly be expected to know exactly what the contents

                                   3   of its alleged misrepresentations are.” MTD Order at 9.

                                   4           Plaintiffs’ CAC defined the Defect as “20 years [of] serious security vulnerabilities,” CAC

                                   5   at ¶ 1, but the CAC also referred to Spectre—the mis-speculation vulnerability that Google Project

                                   6   Zero disclosed to AMD in June 2017 and that journalists disclosed to the public beginning on

                                   7   January 2, 2018—as the Defect. For example, Plaintiffs alleged that “Defendant knowingly sold

                                   8   or leased a defective product without informing customers about the Spectre Defect.” Id. at ¶ 484.

                                   9   Plaintiffs described Spectre as: “To exploit a high-speed CPU’s speculative execution capability,

                                  10   an attacker writes a piece of malicious code that causes the processor to ‘mispredict’ the result of a

                                  11   branch instruction, incuding the CPU to speculatively execute instructions that it otherwise would

                                  12   not execute.” Id. at ¶ 14. The CAC further alleged that, “It is these speculative instructions,
Northern District of California
 United States District Court




                                  13   executed on the mispredicted path, that leak the information that the attacker is then able to

                                  14   recover.” Id.

                                  15           Plaintiffs’ CAC alleged that AMD became aware of Spectre on June 1, 2017 at the latest

                                  16   when Google Project Zero disclosed the vulnerability to AMD. Id. at ¶ 84. Plaintiffs claimed that

                                  17   had they known about Spectre, they would not have purchased the computers or chips or would

                                  18   have paid less for them. Id. at ¶¶ 21–26. Plaintiffs also claimed that third-party patches to fix

                                  19   Spectre—patches that AMD did not develop or release—significantly reduce processing speed.

                                  20   Id. at ¶ 19.

                                  21           Then, in Plaintiffs’ opposition to AMD’s first motion to dismiss, Plaintiffs claimed that the

                                  22   Defect was not Spectre, but rather “the security vulnerabilities created by AMD’s design.” ECF

                                  23   No. 73 at 1. However, as the Court explained, “Plaintiffs fail[ed] to identify what security

                                  24   vulnerabilities affected AMD’s processors for the last 20 years other than Spectre and fail[ed] to

                                  25   explain how AMD’s design created those vulnerabilities.” MTD Order at 9 (emphasis added).

                                  26   Plaintiffs could only “point to vague sweeping statements about industry research and general

                                  27
                                                                                        11
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   knowledge garnered from conference and academic papers” about potential security

                                   2   vulnerabilities. Id. at 11. The Court granted Plaintiffs leave to amend their pleadings, but

                                   3   Plaintiffs have again failed to define the Defect in the SCAC.

                                   4          Although Plaintiffs do not mention Spectre in their 121-page SCAC, the SCAC’s

                                   5   description of the mis-speculation vulnerability mirrors the CAC’s description of Spectre. The

                                   6   SCAC alleges that in June 2017, a third party, Google Project Zero, informed AMD “of several

                                   7   new methods pursuant to which attackers could exploit the Defect,” SCAC at ¶ 163, and that

                                   8   beginning on January 2, 2018, journalists published articles that disclosed the vulnerability to the

                                   9   public. Id. at ¶¶ 160–61. Plaintiffs state, “Mis-speculation is a normal function of the CPU when

                                  10   its branch predictor has incorrectly ‘guessed’ the next instructions the CPU needs to execute and

                                  11   the CPU speculatively executes instructions down the mispredicted path.” Id. at ¶ 113. Plaintiffs

                                  12   describe the vulnerability as: “both the speculative execution process and the branch predictor in
Northern District of California
 United States District Court




                                  13   AMD’s CPUs can be coerced by an attacker to speculatively execute unnecessary instructions

                                  14   hand-picked by the attacker, leading to intentional mis-speculation.” Id. at ¶¶ 113, 163. Id. An

                                  15   attacker can use such intentional mis-speculation to reveal a CPU user’s personal information. Id.

                                  16   at ¶¶ 113–14. This mirrors Plaintiffs’ description of Spectre in the CAC: “To exploit a high-speed

                                  17   CPU’s speculative execution capability, an attacker writes a piece of malicious code that causes

                                  18   the processor to ‘mispredict’ the result of a branch instruction, inducing the CPU to speculatively

                                  19   execute instructions that it otherwise would not execute.” CAC ¶ 14

                                  20          Instead of explicitly relying on Spectre, as Plaintiffs’ CAC did, Plaintiffs’ SCAC defines

                                  21   the Defect even more vaguely. Plaintiffs’ SCAC identifies the Defect as “AMD’s use of branch

                                  22   prediction, speculative execution, and caches in its CPU design,” which Plaintiffs allege “created

                                  23   an inherent defect in the CPU that compromised consumers’ most sensitive information.” SCAC

                                  24   at ¶ 107.

                                  25          Plaintiffs’ opposition to the instant motion to dismiss makes contradictory statements.

                                  26   First, Plaintiffs concede that the SCAC is describing Spectre, which is the “set of exploits

                                  27
                                                                                        12
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   publicized in early January 2018.” Opp. at 2, 18. Second, the opposition tries to provide yet

                                   2   another vague definition of the Defect without mentioning Spectre: “key CPU microarchitectural

                                   3   components—branch prediction, speculative execution, and caches—caused consumers’ sensitive

                                   4   data to be left unsecured by AMD.” Opp. at 7.

                                   5           Plaintiffs have omitted any specific references to Spectre because Google Project Zero

                                   6   disclosed Spectre’s existence to AMD in June 2017, after all Plaintiffs except for Caskey-Medina

                                   7   purchased their AMD processors. Therefore, if Spectre is the vulnerability, Plaintiffs cannot

                                   8   allege that AMD knew about the vulnerability before Plaintiffs purchased their processors between

                                   9   July 2013 and November 2016, and thus cannot allege omission claims. See Williams v. Yamaha

                                  10   Motor Co., 851 F.3d 1015, 1025 (9th Cir. 2017) (“[A] party must allege . . . that the manufacturer

                                  11   knew of the defect at the time a sale was made.”) (citing Apodaca v. Whirlpool Corp., 2013 WL

                                  12   6477821, at *9 (C.D. Cal. Nov. 8, 2013)).
Northern District of California
 United States District Court




                                  13           Further, if Spectre is the vulnerability, journalists disclosed Spectre to the public on

                                  14   January 2, 2018, before Caskey-Medina purchased his AMD processor on January 6, 2018, and

                                  15   Caskey-Medina thus cannot allege that he failed to receive the benefit of his bargain. See also

                                  16   Opp. at 15 n.17 (conceding that Spectre was “made public and discussed extensively in the press”

                                  17   before Caskey-Medina purchased his processor).

                                  18           As a result, Plaintiffs’ SCAC and opposition to the instant motion to dismiss vaguely

                                  19   define the Defect and claim that the Defect encompasses 20 years of AMD designs in order to

                                  20   attempt to allege that AMD knew about security vulnerabilities before Plaintiffs purchased their

                                  21   processors. See SCAC at ¶ 107 (alleging that AMD’s use of branch prediction, speculative

                                  22   execution, and caches in its CPU designs has delivered dramatic performance improvements since

                                  23   1995,” but “created an inherent defect in the CPU that compromised consumers’ most sensitive

                                  24   information”). However, as before, Plaintiffs fail to identify what security vulnerabilities affected

                                  25   AMD’s processors other than Spectre and fail to explain how AMD’s designs created those

                                  26   vulnerabilities.

                                  27
                                                                                         13
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1           That is the tension inherent in Plaintiffs’ SCAC: Plaintiffs must rely on Spectre because it

                                   2   is the only identified security vulnerability affecting AMD’s processors, but Plaintiffs must also

                                   3   disclaim any reliance on Spectre because Caskey-Medina purchased his AMD processor with

                                   4   knowledge of Spectre (and thus cannot claim that he failed to receive the benefit of his bargain)

                                   5   and because Google Project Zero disclosed Spectre to AMD after the remaining Plaintiffs

                                   6   purchased their AMD processors and thus Plaintiffs cannot allege viable omission claims.

                                   7           That tension is also evident in Plaintiffs’ allegations regarding standing, which rely

                                   8   exclusively on Spectre-related events, and not on any other security vulnerabilities. Thus, before

                                   9   addressing the problems with Plaintiffs’ individual claims, the Court discusses AMD’s challenge

                                  10   to Plaintiffs’ standing.

                                  11       B. Standing
                                  12           AMD contends that Plaintiffs lack standing under Article III of the United States
Northern District of California
 United States District Court




                                  13   Constitution. AMD did not raise a standing argument in its first motion to dismiss, see generally

                                  14   ECF No. 64, and thus the Court has not previously addressed this issue. The Court concludes that

                                  15   Plaintiffs have standing to sue based on the SCAC’s Spectre allegations.

                                  16           “[S]tanding is an essential and unchanging part of the case-or-controversy requirement of

                                  17   Article III.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). Article III standing requires

                                  18   that (1) the plaintiffs suffered an injury in fact, i.e., “an invasion of a legally protected interest

                                  19   which is (a) concrete and particularized, and (b) actual or imminent, not conjectural or

                                  20   hypothetical”; (2) the injury is “‘fairly traceable’ to the challenged conduct”; and (3) the injury is

                                  21   “likely” to be “redressed by a favorable decision.” Id. at 560–61. “[A]t the motion to dismiss

                                  22   stage, the plaintiff must clearly . . . allege facts demonstrating each element.” Spokeo v. Robins,

                                  23   136 S. Ct. 1540, 1547 (2016) (citation and internal quotation marks omitted) (ellipses in original).

                                  24   In class actions, “standing is satisfied if at least one named plaintiff meets the requirements.”

                                  25   Bates v. United Parcel Serv., Inc., 511 F.3d 974, 985 (9th Cir. 2007) (citation omitted).

                                  26           AMD contends that Plaintiffs have not adequately alleged that Plaintiffs suffered an injury-

                                  27
                                                                                           14
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   in-fact because any risk that a security vulnerability may lead to unauthorized access of Plaintiffs’

                                   2   data is speculative. As the U.S. Supreme Court has explained, “threatened injury must be

                                   3   certainly impending to constitute injury in fact.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409

                                   4   (2013) (quoting Whitmore v. Arkansas, 495 U.S. 149, 158 (1990)). Plaintiffs need not

                                   5   demonstrate “that it is literally certain that the harms they identify will come about,” as standing

                                   6   may be “based on a ‘substantial risk’ that the harm will occur.” Id. at 414 n.5 (citation omitted).

                                   7   However, “allegations of possible future injury” based on “a highly attenuated chain of

                                   8   possibilities” do not suffice. Id. at 409–10 (alteration and citation omitted).

                                   9          In the data breach context, the Ninth Circuit has held that where plaintiffs “have alleged a

                                  10   credible threat of real and immediate harm stemming from the theft of a laptop containing their

                                  11   unencrypted personal information,” the injury-in-fact requirement is satisfied. Krottner v.

                                  12   Starbucks Corp., 628 F.3d 1139, 1143 (9th Cir. 2010). However, the Ninth Circuit also observed
Northern District of California
 United States District Court




                                  13   in Krottner that “if no laptop had been stolen, and Plaintiffs had sued based on the risk that it

                                  14   would be stolen at some point in the future[,] we would find the threat far less credible.” Id.

                                  15   (emphasis added). In In re Zappos.com, Inc., the Ninth Circuit followed Krottner’s reasoning and

                                  16   held that plaintiffs possessed Article III standing where attackers had accessed the plaintiffs’

                                  17   confidential information but had not yet misused the information. 888 F.3d 1020, 1027–28 (9th

                                  18   Cir. 2018), cert. denied, __ S. Ct. __, 2019 WL 1318579 (Mar. 25, 2019). Such a breach left the

                                  19   plaintiffs at an imminent, “substantial risk” of identity theft or identity fraud. Id. at 1028.

                                  20          By contrast, in the instant case, no Plaintiff alleges that any attacker ever accessed any

                                  21   named Plaintiff’s confidential information (or any AMD processor owner’s confidential

                                  22   information) as a result of any security vulnerability, whether Spectre or some other unidentified

                                  23   vulnerability. See also In re Yahoo! Inc. Customer Data Sec. Breach Litig., 2017 WL 3727318, at

                                  24   *12–13 (N.D. Cal. Aug. 30, 2017) (concluding plaintiffs alleged an Article III injury where

                                  25   hackers actually accessed the plaintiffs’ private information and private information was being

                                  26   sold on dark web).

                                  27
                                                                                          15
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1          Thus, Plaintiffs argue in their opposition that “Plaintiffs’ standing is not based on a risk of

                                   2   future harm (e.g., a data breach).” Opp. at 10. Rather, the SCAC alleges that the named plaintiffs

                                   3   experienced slowdowns in clock speed after installing patches—patches that AMD did not

                                   4   develop or release—to mitigate the security vulnerability that journalists disclosed to the public

                                   5   beginning on January 2, 2018. Plaintiffs’ opposition to the instant motion to dismiss identifies the

                                   6   vulnerability that journalists disclosed to the public in January 2018 as Spectre, even though

                                   7   Plaintiffs do not mention the term “Spectre” in the SCAC. Opp. at 2 (referring to Spectre as “the

                                   8   set of exploits publicized in early January 2018”). For example, the SCAC alleges that after

                                   9   learning about Spectre, Pollack installed a patch released by a third party, and that his processor

                                  10   “crash[ed] more often and need[ed] more frequent reboots”—especially when Pollack played

                                  11   computer games. SCAC ¶ 26. In the SCAC, Hauck alleges that once she installed a Spectre patch

                                  12   released by a third party, “her computer frequently crashed, sometimes several times per day.” Id.
Northern District of California
 United States District Court




                                  13   at ¶ 10. All named Plaintiffs allege in the SCAC that had they been aware of Spectre and that

                                  14   efforts to mitigate the vulnerability would impede the processors’ performance, they “would not

                                  15   have purchased the computer, or paid substantially less for the computer [or processor].” Id. at ¶¶

                                  16   11, 15, 19, 23, 28, 33.

                                  17          Under Ninth Circuit precedent, Plaintiffs’ allegations are sufficient to state an injury-in-

                                  18   fact. The Ninth Circuit has repeatedly held that overpayment is a cognizable Article III injury.

                                  19   See Mazza v. Am. Honda Motor Co., 666 F.3d 581, 595 (9th Cir. 2012) (holding that plaintiffs

                                  20   alleged an injury where “class members paid more for [a product] that they otherwise would have

                                  21   paid, or bought it when they otherwise would not have done so”); see also Hinojos v. Kohl’s

                                  22   Corp., 718 F.3d 1098, 1104 n. 3 (9th Cir. 2013) (explaining that there is “no difficulty . . .

                                  23   regarding Article III injury” when plaintiffs allege that they either overpaid for a product or would

                                  24   not have purchased the product); In re Yahoo, 2017 WL 3727318, at *17 (finding that plaintiffs’

                                  25   allegations of benefit of the bargain damages were sufficient to allege an Article III injury).

                                  26          While some courts have rejected conclusory overpayment allegations, Plaintiffs here have

                                  27
                                                                                         16
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   alleged that their processors experienced performance slowdowns after Plaintiffs installed patches

                                   2   developed to address Spectre. Plaintiffs do not allege that AMD developed or released any

                                   3   patches. Pollack “stopped using his computer for gaming and later ceased to use the processor

                                   4   altogether.” SCAC at ¶ 27; see also In re Volkswagen “Clean Diesel” Mktg., Sales Practices &

                                   5   Prods. Liability Litig., 349 F. Supp. 3d 881, 893 (N.D. Cal. 2018) (explaining that “[u]nderlying

                                   6   these no-injury defect cases is a critical eye toward allegations of overpayment for [products] that

                                   7   essentially work as advertised”). Therefore, Plaintiffs have adequately alleged an injury.

                                   8          AMD contends that Plaintiffs have not alleged a causal connection between any security

                                   9   vulnerability and the performance of Plaintiffs’ devices. However, “[a] causal chain does not fail

                                  10   simply because it has several links, provided those links are not hypothetical or tenuous and

                                  11   remain plausible.” Maya v. Centex Corp., 658 F.3d 1060, 1070 (9th Cir. 2011) (internal quotation

                                  12   marks and citations omitted). Simply put, the line of causation between a defendant’s actions and
Northern District of California
 United States District Court




                                  13   a plaintiff’s harm must not be attenuated. Id. (citing Allen v. Wright, 468 U.S. 737, 757 (1984)).

                                  14   Plaintiffs’ SCAC alleges that after Plaintiffs installed patches that third parties developed to

                                  15   mitigate the Spectre vulnerability that journalists disclosed to the public beginning on January 2,

                                  16   2018, Plaintiffs’ processors experienced reduced performance, which raises the inference that the

                                  17   patches caused the reduced performance. See SCAC ¶¶ 10, 27.

                                  18          Two recent cases decided in this district further demonstrate why Plaintiffs have

                                  19   adequately alleged that their injuries are “fairly traceable” to AMD’s conduct. Lujan, 504 U.S. at

                                  20   560. In In re Apple Processor Litigation, 2019 WL 79035 (N.D. Cal. Jan. 2, 2019), which

                                  21   Plaintiffs cite and which involved allegations against Apple based on the Spectre vulnerability, the

                                  22   district court held that the plaintiffs failed to establish standing because none of the named

                                  23   plaintiffs had “personally experienced a degradation of performance of their iDevices.” Id. at *3.

                                  24   Further, tests on Apple processors failed to support an inference of reduced performance. Id. at

                                  25   *4. Similarly, in Beyer v. Symantec Corp., 2019 WL 935135 (N.D. Cal. Feb. 26, 2019), the

                                  26   district court concluded that plaintiffs lacked standing where plaintiffs did not allege that they

                                  27
                                                                                         17
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   personally experienced performance problems after installing allegedly deficient antivirus

                                   2   software. Id. at *4.

                                   3           By contrast, all Plaintiffs in the instant case have alleged that they personally experienced

                                   4   decreased performance of their processors after installing patches that third parties—not AMD—

                                   5   released to mitigate the Spectre vulnerability. Accordingly, the Court concludes that Plaintiffs

                                   6   have adequately alleged an injury-in-fact that is fairly traceable to AMD’s conduct. Of course, as

                                   7   discussed above, this conclusion—that only Spectre-related events provide Plaintiffs standing—

                                   8   demonstrates the tension in Plaintiffs’ simultaneous attempt to disclaim Spectre and broadly

                                   9   define the Defect as 20 years of unspecified security vulnerabilities.

                                  10           Further, it is a separate question whether Plaintiffs have adequately alleged facts to state a

                                  11   plausible claim for relief, and whether Plaintiffs have alleged those facts with particularity. See

                                  12   Phillips v. Apple, Inc., 2016 WL 5846992, at *2 (N.D. Cal. Oct. 6, 2016) (distinguishing the
Northern District of California
 United States District Court




                                  13   “modest” showing required for Article III standing from the question of “whether Plaintiffs have

                                  14   stated a plausible claim for relief”).

                                  15       C. Fraud Claims

                                  16           The Court next addresses Plaintiffs’ consumer fraud claims. Plaintiffs assert MCPA,

                                  17   FDUTPA, and California fraud by omission claims. As explained above, Plaintiffs’ SCAC suffers

                                  18   from an inherent tension: Plaintiffs must rely on Spectre because it is the only identified security

                                  19   vulnerability affecting AMD’s processors, but Plaintiffs must also disclaim any reliance on

                                  20   Spectre because Caskey-Medina purchased his AMD processor with knowledge of Spectre (and

                                  21   thus cannot claim that he failed to receive the benefit of his bargain) and because AMD learned

                                  22   about Spectre after the remaining Plaintiffs purchased their AMD processors and thus Plaintiffs

                                  23   cannot allege viable omission claims.

                                  24           1. Omission Claims

                                  25           Fraud claims based on omissions are cognizable under both FDUTPA and MCPA. See

                                  26   Keegan v. Am. Honda Motor Co., Inc., 838 F. Supp. 2d 929, 959 (C.D. Cal. 2012) (holding that

                                  27
                                                                                         18
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   Florida courts construe FDUTPA “to permit claims based on omissions alone”) (citing Millennium

                                   2   Commc’ns & Fulfillment, Inc. v. Office of the Att’y Gen., 761 So.2d 1256, 1263 (Fla. App. 2000));

                                   3   Aspinall v. Philip Morris Cos., Inc., 813 N.E.2d 476, 487–88 (Mass. 2004) (holding that a

                                   4   “material, knowing, and willful nondisclosure” violates the MCPA).

                                   5          Further, the parties do not dispute that Rule 9(b)’s heightened particularity standard applies

                                   6   to MCPA fraud claims. See Watkins v. Omni Life Sci., Inc., 692 F. Supp. 2d 170, 177 (D. Mass.

                                   7   2010) (applying Rule 9(b) to MCPA fraud claims).

                                   8          As for FDUTPA, there is a split of authority among Florida courts as to whether Rule 9(b)

                                   9   applies to FDUTPA claims. State Farm Mut. Auto. Ins. Co. v. Performance Orthopaedics &

                                  10   Neurosurgery, LLC, 278 F. Supp. 3d 1307, 1328 (S.D. Fla. 2017). Nevertheless, this Court

                                  11   applies Ninth Circuit law, which requires the application of Rule 9(b)’s heightened pleading

                                  12   standards to entire claims that sound in fraud even if fraud is not an element of the claim. Vess,
Northern District of California
 United States District Court




                                  13   317 F.3d at 1103–04 (holding that where a plaintiff’s claim sounds in fraud, “the pleading of that

                                  14   claim as a whole” must satisfy Rule 9(b)). Previously, the Court applied Rule 9(b)’s heightened

                                  15   pleading standards to Plaintiffs’ FDUTPA claim because the FDUTPA claim alleged that AMD

                                  16   engaged in fraud. MTD Order at 8. Plaintiffs’ FDUTPA claim in the SCAC again sounds in

                                  17   fraud. SCAC at ¶ 362 (“Defendant violated FDUPTA by . . . fraudulently concealing the

                                  18   existence of the Defect in its processors.”). Therefore, the Court finds that Rule 9(b) applies to

                                  19   Plaintiffs’ FDUTPA claim.

                                  20          Under Ninth Circuit precedent, “[a]llegations of fraud must be specific enough to give

                                  21   defendants notice of the particular misconduct which is alleged to constitute the fraud charged . . .

                                  22   .” Bly-Magee, 236 F.3d at 1019. Moreover, the Ninth Circuit has held that Rule 9(b) applies to

                                  23   fraud claims based on omission. See Kearns, 567 F.3d at 1126 (holding that omissions claims are

                                  24   fraud claims that must meet Rule 9(b)’s heightened pleading analysis). Thus, to satisfy Rule 9(b),

                                  25   Plaintiffs must “provide [AMD] with the ‘who, what, when, and where’ of [AMD’s] allegedly

                                  26   fraudulent omissions.” Davidson v. Apple, Inc., 2017 WL 3149305, at *13 (N.D. Cal. July 25,

                                  27
                                                                                        19
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   2017) (citing Kearns, 567 F.3d at 1127).

                                   2          To state omission claims, Plaintiffs must also allege that AMD had actual knowledge of

                                   3   the information that AMD allegedly omitted. Under California law, a manufacturer must have

                                   4   known of the defect at the time of sale for a plaintiff to state a claim for fraud by omission against

                                   5   the manufacturer. Williams, 851 F.3d at 1025 (“[A] party must allege . . . that the manufacturer

                                   6   knew of the defect at the time a sale was made.”). The same is true under FDUTPA. See

                                   7   Matthews v. Am. Honda, 2012 WL 2520675, at *3 (S.D. Fla. Jun. 6, 2012) (“Florida courts have

                                   8   recognized that a FDUTPA claim is stated where defendant knowingly fails to disclose a material

                                   9   defect.”). Although Plaintiffs contend that the MCPA contains no “knowledge” requirement, the

                                  10   Massachusetts Supreme Court has squarely held that under the MCPA, “[t]here is no liability for

                                  11   failing to disclose what a person does not know.” Underwood v. Risman, 605 N.E.2d 832, 835

                                  12   (Mass. 1993). Other district courts in this district, in applying the MCPA, have inquired whether
Northern District of California
 United States District Court




                                  13   the defendant “knew about the defect at the time of each sale.” See, e.g., In re Myford Touch

                                  14   Consumer Litig., 2018 WL 3646895, at *3 (N.D. Cal. Aug. 1, 2018).

                                  15          Moreover, a plaintiff may not state an omission claim with allegations that a defendant

                                  16   should have known about a defect from general knowledge. Morris v. BMW of N. Am., LLC, 2007

                                  17   WL 3342612, at *6 (N.D. Cal. Nov. 7, 2007) (holding that allegations that the defendant “should

                                  18   have known” of a defect were insufficient to state a fraud by omission claim, and that the plaintiff

                                  19   must instead allege that the defendant had “actual knowledge” of the defect).

                                  20          The Court previously dismissed Plaintiffs’ omission claim because “Plaintiffs [did] not

                                  21   actually allege [AMD’s] actual knowledge of the Defect prior to when Plaintiffs purchased the

                                  22   AMD processors or computers.” MTD Order at 11. Plaintiffs could only identify “vague,

                                  23   sweeping statements about industry research and general knowledge garnered from conferences

                                  24   and academic papers of the Defect’s potential to exploit processors and gather confidential

                                  25   information.” Id. Plaintiffs alleged only that AMD knew of a security vulnerability in June 2017,

                                  26   when Google Project Zero disclosed Spectre to AMD. Id. at 10–11.

                                  27
                                                                                         20
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1          Like the CAC, the SCAC describes only a series of potential security vulnerabilities

                                   2   affecting CPUs in general or affecting non-AMD processors. See, e.g., id. at ¶ 133 (describing

                                   3   exploit that “could” affect an Intel processor); ¶ 136 (researcher stating generally that companies

                                   4   should identify microarchitectural attacks); ¶ 138 (explaining that side-channel attacks can

                                   5   “exploit[] the natural function of a CPU”). Plaintiffs’ vague allegations about general knowledge

                                   6   are insufficient to allege that AMD knew of any specific security vulnerability affecting AMD

                                   7   processors, and fail to give AMD “notice of the particular misconduct of the fraud charged so that

                                   8   they can defend against the charge.” Semegen, 780 F.2d at 731; see also Morris, 2007 WL

                                   9   3342612, at *6 (allegations that a defendant “should have known” of defects are insufficient to

                                  10   state an omission claim).

                                  11          As explained above, Plaintiffs’ SCAC defines the Defect vaguely and without mentioning

                                  12   Spectre. Plaintiffs’ SCAC identifies the Defect as “AMD’s use of branch prediction, speculative
Northern District of California
 United States District Court




                                  13   execution, and caches in its CPU design,” which Plaintiffs allege “created an inherent defect in the

                                  14   CPU that compromised consumers’ most sensitive information.” SCAC at ¶ 107. Plaintiffs’

                                  15   opposition to the instant motion to dismiss makes contradictory statements. First, Plaintiffs

                                  16   concede that the SCAC is describing Spectre, which is “the set of exploits publicized in early

                                  17   January 2018.” Opp. at 2, 18. Second, the opposition tries to provide yet another vague definition

                                  18   of the Defect without mentioning Spectre: “key CPU microarchitectural components—branch

                                  19   prediction, speculative execution, and caches—caused consumers’ sensitive data to be left

                                  20   unsecured by AMD.” Opp. at 7. Plaintiffs’ vague allegation that AMD’s CPUs are themselves

                                  21   the Defect does not provide AMD notice of any particular security vulnerability in any particular

                                  22   AMD processor. See Davidson v. Apple, Inc., 2017 WL 976408, at *10 (N.D. Cal. Mar. 14, 2017)

                                  23   (dismissing omission allegations that were “too vague” to advise the defendants of what

                                  24   defendants failed to disclose).

                                  25          Plaintiffs have omitted any specific references to Spectre because Google Project Zero

                                  26   disclosed Spectre to AMD in June 2017, after all Plaintiffs except for Caskey-Medina purchased

                                  27
                                                                                        21
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   their AMD processors. Further, if Spectre is the vulnerability, Plaintiffs cannot allege that AMD

                                   2   knew about the vulnerability before Plaintiffs purchased their processors between July 2013 and

                                   3   November 2016, and thus cannot allege omission claims. See Williams, 851 F.3d at 1025 (“[A]

                                   4   party must allege . . . that the manufacturer knew of the defect at the time a sale was made.”).

                                   5          As for Caskey-Medina, journalists disclosed Spectre to the public on January 2, 2018,

                                   6   before Caskey-Medina purchased his AMD processor on January 6, 2018. Thus, Caskey-Medina

                                   7   cannot allege that he failed to receive the benefit of his bargain. In fact, Caskey-Medina does not

                                   8   allege that he was unaware of Spectre when he purchased his processor, see SCAC at ¶¶ 29–33,

                                   9   and Plaintiffs concede that Spectre “was made public and discussed extensively in the press”

                                  10   before Caskey-Medina purchased his processor on January 6, 2018. Opp. at 15 n.17. Caskey-

                                  11   Medina cannot plausibly allege that AMD is liable for failing to disclose to Caskey-Medina

                                  12   information that was already public. See Carlson v. The Gillette Co., 2015 WL 6453147, at *6 (D.
Northern District of California
 United States District Court




                                  13   Mass. Oct. 23, 2015) (holding that to violate the MCPA, a nondisclosure must be “likely to

                                  14   mislead a reasonable consumer”).

                                  15          As a result, Plaintiffs’ SCAC and opposition to the instant motion to dismiss vaguely

                                  16   define the Defect and claim that the Defect encompasses 20 years of AMD designs in order to

                                  17   attempt to allege that AMD knew about security vulnerabilities before all Plaintiffs except for

                                  18   Caskey-Medina purchased their processors. See SCAC at ¶ 107 (alleging that AMD’s use of

                                  19   branch prediction, speculative execution, and caches in its CPU designs has delivered dramatic

                                  20   performance improvements since 1995,” but “created an inherent defect in the CPU that

                                  21   compromised consumers’ most sensitive information”). However, Plaintiffs again fail to identify

                                  22   what security vulnerabilities affected AMD’s processors other than Spectre and fail to explain

                                  23   how AMD’s designs created those vulnerabilities. Plaintiffs’ allegations are insufficient to show

                                  24   that AMD knew of any security vulnerability affecting AMD processors before June 2017, when

                                  25   Google Project Zero disclosed Spectre to AMD. SCAC at ¶ 163.

                                  26          Therefore, Plaintiffs have failed to adequately plead fraudulent omission claims under

                                  27
                                                                                        22
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   California law, the MCPA, or FDUTPA. The Court finds that granting Plaintiffs leave to amend

                                   2   their omission claims would be futile and unduly prejudicial to AMD. Leadsinger, Inc., 512 F.3d

                                   3   at 532. In its prior Order dismissing Plaintiffs’ CAC, the Court dismissed Plaintiffs’ omission

                                   4   claims because Plaintiffs failed to define the Defect with any particularity and failed to allege

                                   5   AMD’s pre-purchase knowledge of the Defect. MTD Order at 11–12. The Court warned that

                                   6   “failure to cure the deficiencies identified in this Order will result in dismissal with prejudice.” Id.

                                   7   at 20. Plaintiffs failed to cure the deficiencies, and the Court is dismissing Plaintiffs’ omission

                                   8   claims in the SCAC for the same reasons that the Court dismissed Plaintiffs’ omission claims in

                                   9   the CAC. If anything, the SCAC defines the Defect even more vaguely than the CAC, and again

                                  10   relies on allegations of general industry knowledge to attempt to show AMD’s pre-purchase

                                  11   knowledge of the Defect. Because any amendment would be futile, and it would be unduly

                                  12   prejudicial to AMD to litigate a third motion to dismiss regarding the same deficiencies—
Northern District of California
 United States District Court




                                  13   especially given the voluminous claims in this case—the Court DENIES Plaintiffs leave to amend

                                  14   their fraudulent omissions claims under California law, the MCPA, and FDUTPA.

                                  15          2.    Affirmative Misrepresentations under MCPA and FDUTPA

                                  16          Plaintiffs also bring affirmative misrepresentation claims under MCPA and FDUTPA. The

                                  17   Court previously dismissed Plaintiffs’ affirmative misrepresentation claims because Plaintiffs

                                  18   failed to plead “why [AMD’s] representations of clock speed were false.” MTD Order at 9.

                                  19          In the SCAC, Plaintiffs again fail to allege that AMD made any false representations. To

                                  20   satisfy Rule 9(b), a plaintiff must allege why a statement was “untrue or misleading when made.”

                                  21   In re Glenfed, 42 F.3d at 1549 (emphasis in original). Claims sounding in fraud must also allege

                                  22   “an account of the time, place, and specific content of the false representations as well as the

                                  23   identities of the parties to the misrepresentations.” Swartz, 476 F.3d at 764.

                                  24          Plaintiffs contend that AMD’s “representations of clock speed are misleading because its

                                  25   CPUs are incapable of reaching the advertised clock speeds without sacrificing security.” Opp. at

                                  26   13. However, Plaintiffs fail to point to any AMD representations about security. The fact that

                                  27
                                                                                          23
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   AMD’s clock speeds allegedly come hand-in-hand with a security vulnerability does not render

                                   2   AMD’s representations about clock speed false. Plaintiffs’ SCAC even acknowledges that

                                   3   AMD’s representations about clock speed are true. See id. at ¶ 61 (AMD CPUs reached their

                                   4   “advertised speed” due to the design decisions that Plaintiffs allege constitute the Defect). As

                                   5   before, “Plaintiffs never identify any basis (reasonable or otherwise) for their supposed

                                   6   understanding that the clock speed also constituted a ‘promise’ that the processors would be

                                   7   immune to security threats.” MTD Order at 10.

                                   8           Alternatively, Plaintiffs contend that AMD’s clock speed representations were false when

                                   9   made because Plaintiffs later installed third-party patches—patches that AMD did not release or

                                  10   develop—that slowed the processors’ clock speed. Opp. at 14. However, Plaintiffs are unable to

                                  11   identify any AMD representations about processor clock speed with any installed patch—much

                                  12   less third-party patches. Plaintiffs can identify only representations about an AMD processor’s
Northern District of California
 United States District Court




                                  13   clock speed as sold. See SCAC ¶ 17 (alleging only that the “AMD processor’s specifications,

                                  14   including its clock speed or frequently, were prominently displayed on the box and on the

                                  15   receipt”). Again, Plaintiffs’ SCAC acknowledges that AMD’s representations about clock speed

                                  16   are true. See id. at ¶ 61.

                                  17           Therefore, Plaintiffs have not alleged that AMD made any representations that were

                                  18   “actually false” when made, Davis v. HSBC Bank Nev., N.A., 691 F.3d 1152, 1162 (9th Cir. 2012),

                                  19   and have not stated a claim based on any affirmative misrepresentations.

                                  20           The Court finds that granting Plaintiffs leave to amend their affirmative misrepresentation

                                  21   claims under the MCPA and FDUTPA would be futile and unduly prejudicial to AMD.

                                  22   Leadsinger, Inc., 512 F.3d at 532. In its prior Order dismissing Plaintiffs’ CAC, the Court

                                  23   dismissed Plaintiffs’ fraud claims because Plaintiffs failed to define the Defect with particularity

                                  24   and failed to plead facts explaining AMD’s representations about clock speed were false. MTD

                                  25   Order at 9. The Court warned that “failure to cure the deficiencies identified in this Order will

                                  26   result in dismissal with prejudice.” Id. at 20. Plaintiffs failed to cure the deficiencies. As

                                  27
                                                                                         24
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   explained above, the SCAC defines the Defect even more vaguely than the CAC. Further,

                                   2   Plaintiffs again fail to plead any facts suggesting that AMD’s representations about clock speed

                                   3   were false when made. Because any amendment would be futile, and it would be unduly

                                   4   prejudicial to AMD to litigate a third motion to dismiss regarding the same deficiencies—

                                   5   especially given the voluminous claims in this case—the Court DENIES Plaintiffs leave to amend

                                   6   their affirmative misrepresentation claims under the MCPA and FDUTPA.

                                   7          3. California UCL Unfair Prong Claim

                                   8          The Court now turns to Plaintiffs’ unfair prong UCL claim. The Court previously did not

                                   9   address this claim, as AMD previously mistakenly moved to dismiss only Plaintiffs’ fraud prong

                                  10   UCL claim, which the parties had not elected to litigate at this stage. See MTD Order at 4 n.1.

                                  11   AMD now moves to dismiss Plaintiffs’ unfair prong UCL claim, which the parties had previously

                                  12   elected to litigate. Mot. at 18.
Northern District of California
 United States District Court




                                  13          The unfair prong of the UCL prohibits a business practice that “violates established public

                                  14   policy or if it is immoral, unethical, oppressive or unscrupulous and causes injury to consumers

                                  15   which outweighs its benefits.” McKell v. Wash. Mut., Inc., 142 Cal. App. 4th 1457, 1473 (2006).

                                  16   California law “is currently unsettled with regard to the standard applied to consumer claims under

                                  17   the unfair prong of the UCL.” Hadley v. Kellogg Sales Co., 243 F. Supp. 3d 1074, 1104 (N.D.

                                  18   Cal. 2017). Specifically, “[t]he California Supreme Court has rejected the traditional balancing

                                  19   test for UCL claims between business competitors and instead requires that claims under the

                                  20   unfair prong be ‘tethered to some legislatively declared policy.’” Id. (quoting Cel-Tech

                                  21   Commc’ns, Inc. v. L.A. Cellular Tel. Co., 20 Cal. 4th 163, 186 (1999)).

                                  22          Nevertheless, regardless of the test, courts in this district have held that where the

                                  23   “plaintiffs’ unfair prong claims overlap entirely with their claims of fraud,” the plaintiffs’ unfair

                                  24   prong claim cannot survive. In re Actimmune Mktg. Litig., 2009 WL 3740648, at *14 (N.D. Cal.

                                  25   Nov. 6, 2009), aff’d, 464 F. App’x 651 (9th Cir. 2011); see also Punian v. Gillette Co., 2016 WL

                                  26   1029607, at *17 (N.D. Cal. Mar. 15, 2016) (holding unfair prong UCL cause of action does not

                                  27
                                                                                         25
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   survive where the “cause of action under the unfair prong of the UCL overlaps entirely with [a

                                   2   plaintiff’s] claims” alleging fraud that also do not survive); see also Kearns, 567 F.3d at 1127

                                   3   (affirming dismissal of UCL claim grounded in fraud without further analysis after holding that

                                   4   plaintiff failed to adequately allege fraud).

                                   5          Here, Plaintiffs’ UCL unfair prong claim is premised on AMD’s allegedly fraudulent

                                   6   omissions. See SCAC at ¶ 245 (alleging that AMD violated the UCL by “failing to disclose” the

                                   7   Defect). Therefore, Plaintiffs’ unfair prong claim “overlaps entirely” with Plaintiffs’ fraud claims,

                                   8   and must also fail. Hadley, 243 F. Supp. 3d at 1104. Regardless, the Ninth Circuit has squarely

                                   9   held that under the UCL, the “failure to disclose a . . . defect of which [a defendant] is not aware,

                                  10   does not constitute an unfair or fraudulent practice.” Wilson v. Hewlett-Packard Co., 668 F.3d

                                  11   1136, 1145 n.5 (9th Cir. 2012) (citing Daugherty v. Am. Honda Motor Co., Inc., 144 Cal. App. 4th

                                  12   824, 838–39 (2006)). By any measure, Plaintiffs have failed to state a UCL unfair prong claim.
Northern District of California
 United States District Court




                                  13          The Court finds that granting Plaintiffs leave to amend their UCL unfair prong claim

                                  14   would be futile and unduly prejudicial to AMD. Leadsinger, Inc., 512 F.3d at 532. Plaintiffs’

                                  15   unfair prong claim is predicated on AMD’s allegedly fraudulent omissions and, as explained

                                  16   above, Plaintiffs’ SCAC suffers from the same deficiencies that the Court identified in Plaintiffs’

                                  17   CAC. Because any further amendment would be futile, and it would be unduly prejudicial to

                                  18   AMD to litigate a third motion to dismiss regarding the same deficiencies—especially given the

                                  19   voluminous claims in this case—the Court DENIES Plaintiffs leave to amend their UCL unfair

                                  20   prong claim.

                                  21      C. Warranty Claims
                                  22          The Court now turns to the breach of express warranty and implied warranty claims.

                                  23          1. California Breach of Express Warranty
                                  24          To prevail on a breach of express warranty claim under California law, Plaintiffs must

                                  25   prove that Defendants made “affirmations of fact or promise” or a “description of the goods” that

                                  26   became “part of the basis of the bargain.” Weinstat v. Dentsply Int'l, Inc., 180 Cal. App. 4th 1213,

                                  27
                                                                                         26
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   1227 (2010); Cal. Comm. Code § 2313 (defining express warranty). In order to plead the exact

                                   2   terms of the warranty, the plaintiff must “identify a specific and unequivocal written statement

                                   3   about the product that constitutes an explicit guarantee.” Hadley, 273 F. Supp. 3d at 1092

                                   4   (internal quotations omitted); see also Maneely v. Gen. Motors Corp., 108 F.3d 1176, 1181 (9th

                                   5   Cir. 1997) (same).

                                   6          In its previous order, the Court dismissed Plaintiffs’ warranty claim because Plaintiffs

                                   7   failed to plead the exact terms of the warranty and, even if a warranty was breached, failed to

                                   8   allege harm. MTD Order at 12. AMD contends that the SCAC suffers from the same

                                   9   deficiencies. In particular, AMD contends that Plaintiffs fail to identify any “specific and

                                  10   unequivocal written statement about the product that constitutes an explicit guarantee.” Mot. at

                                  11   20. In opposition, Plaintiffs are unable to quote any language from the SCAC alleging the terms

                                  12   of an express warranty. See Opp. at 18–19. AMD prevails here.
Northern District of California
 United States District Court




                                  13          Plaintiffs argue only that “the performance specifications” are AMD’s express warranty.

                                  14   See SCAC at ¶ 304 (alleging that AMD gave express warranties “regarding the security and

                                  15   processing speeds of the processors”) (emphasis in original). However, Plaintiffs never cite the

                                  16   language of any CPU performance specifications or other written terms. All of the SCAC

                                  17   paragraphs Plaintiffs cite—SCAC ¶¶ 4-7, 11, 15, 19, 23, 28, 33, 61—refer only generally to

                                  18   “AMD’s representations that the AMD processor would perform as advertised and was not

                                  19   defective.” Id. at ¶ 33. Plaintiffs fail to cite any specific representation. The alleged terms of

                                  20   AMD’s express warranty resemble the terms “said product was effective, proper and safe for its

                                  21   intended use and consumption,” which this Court has held are too general to state express

                                  22   warranty claims. Ferrari v. Nat. Partners, Inc., 2016 WL 4440242, at *10 (N.D. Cal. Aug. 23,

                                  23   2016); see also Maneely, 108 F.3d at 1181 (holding that terms that “make no explicit guarantees”

                                  24   are not express warranties).

                                  25          In sum, Plaintiffs’ vague allegations fall far short of alleging the “exact terms of the

                                  26   warranty.” Williams v. Beechnut Nutrition Corp., 185 Cal. App. 3d 135, 142 (1986); cf. Kellman

                                  27
                                                                                         27
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   v. Whole Foods Market, Inc., 313 F. Supp. 3d 1031, 1052 (N.D. Cal. 2018) (holding that plaintiff

                                   2   had adequately pled an express warranty claim based on a label representing that a product was

                                   3   “hypoallergenic”). Because the Court concludes that Plaintiffs have not alleged express warranty

                                   4   claims, the Court need not consider whether AMD’s written warranty limitations disclaim any

                                   5   such express warranties. See Mot. at 22; Opp. at 20–22; see also Davidson v. Apple, Inc., 2017

                                   6   WL 976048, at *12–14 (N.D. Cal. Mar. 14, 2017) (considering unconscionability of warranty only

                                   7   after determining that warranty language was at issue).

                                   8          Therefore, the Court dismisses Plaintiffs’ breach of express warranty claim. The Court

                                   9   finds that granting Plaintiffs leave to amend their express warranty claim would be futile and

                                  10   unduly prejudicial to AMD. Leadsinger, Inc., 512 F.3d at 532. In its prior Order dismissing

                                  11   Plaintiffs’ CAC, the Court dismissed Plaintiffs’ express warranty claims because Plaintiffs failed

                                  12   to allege the exact terms of an express warranty. MTD Order at 12. The Court warned that
Northern District of California
 United States District Court




                                  13   “failure to cure the deficiencies identified in this Order will result in dismissal with prejudice.” Id.

                                  14   at 20. Plaintiffs have again failed to cite any terms of any express warranty, and have thus failed

                                  15   to cure the deficiencies the Court identified. Because any further amendment would be futile, and

                                  16   it would be unduly prejudicial to AMD to litigate a third motion to dismiss regarding the same

                                  17   deficiencies—especially given the voluminous claims in this case—the Court DENIES Plaintiffs

                                  18   leave to amend their breach of express warranty claim.

                                  19          2. California Breach of Implied Warranty of Merchantability
                                  20          The Court now turns to Plaintiffs’ California claim for breach of the implied warranty of

                                  21   merchantability.1

                                  22          Among other elements, the California implied warranty of merchantability requires that a

                                  23   product is “fit for the ordinary purpose for which such goods are used.” Mocek v. Alfa Leisure,

                                  24

                                  25   1
                                         Plaintiffs previously raised a claim for breach of the implied warranty of fitness for a particular
                                  26   purpose, which the Court dismissed. MTD Order at 16–17. Plaintiffs represent that they “no
                                       longer allege a breach of implied warranty of fitness for a particular purpose under California
                                  27   law.” Opp. at 9 n.10.
                                                                                         28
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   Inc., 114 Cal. App. 4th 402, 406 (2003); see Cal. Comm. Code § 2314(c). “[A] breach of the

                                   2   implied warranty [of merchantability] means the product did not possess even the most basic

                                   3   degree of fitness for ordinary use.” Mocek, 114 Cal. App. 4th at 406. To state a claim that a

                                   4   product is unfit for its ordinary purpose, a plaintiff must allege that the defect seriously impacts

                                   5   the product’s operability. Troup v. Toyota Motor Corp., 545 F. App’x 668, 669 (9th Cir. 2013)

                                   6   (holding that a Prius vehicle was fit for its ordinary purpose because a defect did not “compromise

                                   7   the vehicle’s safety, render it inoperable, or drastically reduce its mileage range”); see also

                                   8   Birdsong v. Apple, Inc., 590 F.3d 955, 958 (9th Cir. 2009) (holding that the warranty of

                                   9   merchantability provides only that goods are of “a minimum level of quality”) (internal quotation

                                  10   marks and citation omitted).

                                  11          The Court previously dismissed Plaintiffs’ implied warranty of merchantability claim

                                  12   because Plaintiffs’ pleadings “contain[ed] no allegation that the basic functionality of the
Northern District of California
 United States District Court




                                  13   processors has been compromised by the Defect.” MTD Order at 15. Specifically, Plaintiffs

                                  14   alleged only that patches decreased clock speed, and gave a “ballpark figure of five to 30 per cent

                                  15   slow down.” Id. (quoting CAC at ¶ 93). Therefore, the Court concluded that the “AMD

                                  16   processors are certainly still operable even assuming they are patched, though the processors may

                                  17   be a little less efficient, much like the Priuses in Troup.” Id.

                                  18          The same holds true with Plaintiffs’ SCAC. Plaintiffs now allege that Plaintiffs

                                  19   experienced slowdowns as a result of third-party patches, and that their AMD processors cannot

                                  20   “reach advertised specifications.” Opp. at 22. Plaintiffs do not allege that AMD developed or

                                  21   released those patches. In addition, even where Plaintiffs have added more specific allegations

                                  22   about the performance slowdowns, Plaintiffs do not allege that the “basic functionality” of the

                                  23   processors has been compromised. For example, Plaintiff Garcia alleges that his computer ran

                                  24   “more slowly,” but was still able to “perform[] graphics and video editing.” SCAC at ¶ 18. Thus,

                                  25   even though Garcia “no longer uses the processor,” Garcia does not allege that his processor is

                                  26   unusable—only that it is somewhat less efficient, and that he chose to stop using the processor.

                                  27
                                                                                          29
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   Id. That is insufficient to state a claim for breach of the implied warranty of merchantability. See

                                   2   Minkler v. Apple, Inc., 65 F. Supp. 3d 810, 819 (N.D. Cal. 2014) (holding that plaintiffs failed to

                                   3   state a claim absent allegations that product “failed to work at all or even that it failed to work a

                                   4   majority of the time”). Plaintiffs, by alleging only that their processors “run more slowly,” have

                                   5   failed to allege that any AMD security vulnerability “drastically undermine[s] the ordinary

                                   6   operation” of the processors. See Troup, 545 F. App’x at 669.

                                   7          Plaintiffs also argue that they can state a claim for breach of the implied warranty of

                                   8   merchantability because “ensuring the security of a user’s information is a basic function of any

                                   9   CPU.” Opp. at 8–9 (citing SCAC at ¶ 108). Plaintiffs argue, without citation, that “to compute

                                  10   securely” is “the most basic function of a processor.” Id. at 22. Even accepting that conclusory

                                  11   premise as true, Plaintiffs fail to allege facts to support an implied warranty claim.

                                  12          Courts have recognized that a breach of the implied warranty of merchantability claim may
Northern District of California
 United States District Court




                                  13   lie where a product actively interferes with a consumer’s confidential information. See In re

                                  14   Carrier IQ, Inc., 78 F. Supp. 3d 1051, 1110 (N.D. Cal. 2018) (holding that plaintiffs stated

                                  15   implied warranty claim based on a mobile device defect that “actively intercepts and/or transmits

                                  16   personal communication data to third parties”) (emphasis added); see also In re Nexus 6P Prods.

                                  17   Liability Litig., 293 F. Supp. 3d 888, 925 (N.D. Cal. 2018) (plaintiffs’ devices experienced “total

                                  18   failure” and plaintiffs “permanently [lost] access to any data stored” on the devices). Here, by

                                  19   contrast, Plaintiffs do not allege that any AMD processor owner—let alone any named Plaintiff—

                                  20   has lost any confidential information to Spectre or any other security vulnerability, or that a

                                  21   vulnerability “actively” interferes with Plaintiffs’ information. Plaintiffs’ vague allegations are

                                  22   insufficient to state a claim for breach of the implied warranty of merchantability.

                                  23          The Court finds that granting Plaintiffs leave to amend their implied warranty claim would

                                  24   be futile and unduly prejudicial to AMD. Leadsinger, Inc., 512 F.3d at 532. In its prior Order

                                  25   dismissing Plaintiffs’ CAC, the Court dismissed Plaintiffs’ implied warranty claim because

                                  26   Plaintiffs failed to allege that Plaintiffs’ processors lacked basic functionality as processors. MTD

                                  27
                                                                                         30
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   Order at 15. The Court warned that “failure to cure the deficiencies identified in this Order will

                                   2   result in dismissal with prejudice.” Id. at 20. As explained above, Plaintiffs have again failed to

                                   3   plead facts sufficient to allege that Plaintiffs’ processors lacked basic functionality. Because any

                                   4   further amendment would be futile, and it would be unduly prejudicial to AMD to litigate a third

                                   5   motion to dismiss regarding the same deficiencies—especially given the voluminous claims in this

                                   6   case—the Court DENIES Plaintiffs leave to amend their claim for breach of the implied warranty

                                   7   of merchantability.

                                   8      D. Louisiana Redhibition Claim
                                   9          The Court now turns to Plaintiffs’ redhibition claim under Louisiana law. A redhibitory

                                  10   defect is one in which the defect “renders the thing useless, or its use so inconvenient that it must

                                  11   be presumed that a buyer would not have bought the thing had he known of the defect.” La. Civ.

                                  12   Code art. 2520. Furthermore, a defect is redhibitory when the defect diminishes a product’s
Northern District of California
 United States District Court




                                  13   usefulness or value so that a buyer would have bought it at a reduced price, or not at all. Chevron

                                  14   USA, Inc. v. Aker Mar., Inc., 604 F.3d 888, 899 (5th Cir. 2010); see also Becnel v. Mercedes-Benz

                                  15   USA, LLC, 2014 WL 1918468, at *8 (E.D. La. May 13, 2014) (holding that plaintiff stated

                                  16   redhibition claim where he alleged that the defect rendered the product “unusable”).

                                  17          The Court previously dismissed Plaintiffs’ redhibition claim because Hauck, the only

                                  18   Louisiana Plaintiff, “[did] not allege anything other than the elements of a rehibition claim.”

                                  19   MTD Order at 18. Plaintiffs have amended the SCAC to allege that Hauck installed a third-party

                                  20   patch “that purportedly mitigated the risk to her sensitive information presented by the Defect.”

                                  21   SCAC at ¶ 10. After Hauck installed the patch, her processor “no longer could achieve its

                                  22   advertised performance level, and her computer frequently crashed, sometimes several times per

                                  23   day.” Id. at ¶ 11.

                                  24          AMD contends that Plaintiffs’ redhibition claim must again fail because Plaintiff Hauck

                                  25   fails to allege an adequate causal link between any security vulnerability and her processor’s

                                  26   performance issues. Mot. at 24. Although Plaintiffs appear to concede AMD’s point and do not

                                  27
                                                                                         31
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   focus on the processor’s performance, any patch-related performance issues are not a redhibitory

                                   2   defect because “[a] redhibitory defect must be latent and have existed at time of sale,” and

                                   3   Plaintiffs all installed the patches post-sale. Page v. Dunn, 2017 WL 5599512, at *1, 3 (E.D. La.

                                   4   Nov. 21, 2017) (redhibition claim involving “toxic levels of mold” that allegedly made house

                                   5   uninhabitable). Regardless, Plaintiffs also do not allege that AMD developed or released any of

                                   6   the patches that any Plaintiff installed.

                                   7           Plaintiffs contend that because security is so fundamental to a processor, Hauck’s

                                   8   allegations that she would have paid less for the AMD processor if she had known about its

                                   9   security vulnerabilities, such as Spectre, are sufficient to state a redhibition claim. Opp. at 25. Yet

                                  10   Hauck again alleges no facts to support the conclusory, element-mirroring allegation that she

                                  11   would have paid less for the processor had she known of any security vulnerability. For example,

                                  12   Hauck does not allege that after journalists disclosed Spectre to the public in January 2018, the
Northern District of California
 United States District Court




                                  13   price of AMD processors or of other affected processors dropped or that AMD could not sell any

                                  14   processors. See Justiss Oil Co., Inc. v. Oil Country Tubular Corp., 216 So.3d 346, 361 (La. Ct.

                                  15   App. 2017) (a buyer must allege that a product “is either absolutely useless . . . or so inconvenient

                                  16   or imperfect that, judged by the reasonable person standard . . . had he known of the defect, he

                                  17   never would have purchased it”) (internal quotation marks and citation omitted). Hauck also does

                                  18   not allege that any security vulnerability rendered her processor “useless,” only that the processor

                                  19   ran more slowly after she installed Spectre patches that third parties—not AMD—released. La.

                                  20   Civ. Code art. § 2520. As the Court has explained in its prior order, “[t]hreadbare recitals of the

                                  21   elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

                                  22   556 U.S. at 678. Because Hauck’s allegations remain entirely conclusory, the Court grants

                                  23   AMD’s motion to dismiss the redhibition claim.

                                  24           The Court finds that granting Plaintiffs leave to amend the redhibition claim would be

                                  25   futile and unduly prejudicial to AMD. Leadsinger, Inc., 512 F.3d at 532. In its prior Order

                                  26   dismissing Plaintiffs’ CAC, the Court dismissed Plaintiffs’ redhibition claim because Hauck’s

                                  27
                                                                                         32
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
                                   1   allegations parroted the elements of a redhibition claim. MTD Order at 17–18. The Court warned

                                   2   that “failure to cure the deficiencies identified in this Order will result in dismissal with

                                   3   prejudice.” Id. at 20. Plaintiffs’ SCAC suffers from the same deficiencies as the CAC. Because

                                   4   any further amendment would be futile, and it would be unduly prejudicial to AMD to litigate a

                                   5   third motion to dismiss regarding the same deficiencies—especially given the voluminous claims

                                   6   in this case—the Court DENIES Plaintiffs leave to amend their redhibition claim.

                                   7   IV.    CONCLUSION
                                   8          For the foregoing reasons, the Court GRANTS AMD’s motion to dismiss with prejudice

                                   9   all seven causes of action the parties have elected to litigate through summary judgment: (1) Count

                                  10   III for unfair practices under California’s UCL; (2) Count V for fraud by omission; (3) Count VII

                                  11   for breach of express warranty; (4) Count VIII for breach of the implied warranty of

                                  12   merchantability; (5) Count XI for violation of FDUTPA; (6) Count XVII for redhibition; and (7)
Northern District of California
 United States District Court




                                  13   Count XIX for violation of the MCPA.

                                  14   IT IS SO ORDERED.

                                  15   Dated: April 4, 2019

                                  16                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  17                                                     United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                          33
                                  28   Case No. 18-CV-00447-LHK
                                       ORDER GRANTING AMD’S MOTION TO DISMISS PLAINTIFFS’ SECOND CONSOLIDATED AMENDED
                                       COMPLAINT WITH PREJUDICE
